Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
The Office Action is in response to the application filed 07/16/2020. Claims 1-11 are presently pending and are presented for examination. 

Response to Arguments
Applicant’s arguments, see pages 5-6, filed 03/08/2022, with respect to the claim interpretation under §112(f) have been fully considered but are not persuasive. Applicant argues that structural terms found not to invoke 35 U.S.C. 112(f) include “circuit,” detent mechanism,” “digital detector,” “reciprocating member,” “connector assembly,” “perforation,” “sealingly connected joints,” and “eyeglass hanger member.” However, none of these terms are used in the claim language that has been interpreted under 112(f), and so they are not relevant to the current application. Examiner respectfully reminds the applicant that overcoming the claim interpretation under 112(f) is not necessary in order to put the application in condition for allowance. 
Applicant’s arguments, see page 7, filed 03/08/2022, with respect to the rejection of claims 6 and 11 under 35 U.S.C. §112(b) have been fully considered and are persuasive. The amendments to the claims have overcome the rejection. The rejection of claims 6 and 11 under 35 U.S.C. §112(b) has been withdrawn. 
Applicant's arguments, see page 7-11, filed 03/08/2022, with respect to the rejection of claims 1, 3-5, and 7-10 under 35 U.S.C. §103 in view of Emanuel in combination with Kawano have been fully considered but they are not persuasive. Applicant argues on page 7 that Emanuel in combination with Kawano do not teach or suggest “providing an irregular pattern of indicia remote from the vessel, the indicia not bearing any identifying marks,” as recited in claim 1, or “an irregular pattern of indicate remote from the vessel, the indicia not bearing any identifying marks,” as recited in claim 10. However, as described below, Kawano teaches “the indicia not bearing any identifying marks” in paragraph 31. Specifically, Kawano teaches that the active markers may, based on the signal communicated by the active markers, identify itself uniquely to the mobile drive unit [paragraph 31]. In the alternative, the active marker may have a bar code or other physical label that differentiates the active marker from other active markers within the workspace, but this is expressly stated to be in the alternative, meaning that active markers that communicate their identity to the mobile drive unit can be arranged in at least one embodiment where they do not bear any identifying marks. Applicant also argues on pages 8-9 that Emanuel doesn’t build a map of the pattern formed by the markers and then use this mapped pattern for estimating the location of the vessel, as recited in claim 1. However, as described in further detail below, Emanuel teaches determining a coordinate position and rotational orientation of an object [Claim 1], wherein the object is stated to be a robot [paragraph 5]. This can be applied to map the location of marked objects as well [paragraph 23]. This clearly reads on building a map of the pattern formed by the indicia by comparing the position and layout of the indicia as detected in successive frames imaged by the imaging device and thereby estimating the location and orientation of the vessel with respect to the indicia. Applicant also argues on page 10 that Kawano does not teach “building a map of the pattern formed by the indicia by comparing the position and layout of the indicia as detected in successive frames imaged by the imaging device and thereby estimating the location and orientation of the vessel with respect to the indicia,” as recited in claim 1, or “receive images sensed by the imaging device and build a map of the pattern formed by the indicia by comparing the position and layout of the indicia as detected in successive frames of the received images and thereby estimate the location and orientation of the vessel with respect to the indicia,” as is recited in claim 10. However, Kawano does teach the element “driving the vessel in dependence on the estimated location and orientation in order to cause the vessel to move along the path” in addition to teaching “the indicia not bearing any identifying marks” as described in further detail below, and Emanuel in combination with Kawano teaches all of the elements of claims 1 and 10. Similarly, the rejection of dependent claims 3-5 and 7-9 are also sustained.
Applicant's arguments, see page 12, filed 03/08/2022, regarding the rejection of claim 2 under 35 U.S.C. §103 in view of Emanuel, Kawano, and Gurosik have been fully considered but they are not persuasive. Applicant argues the Gurosik does not teach the elements of claim 1, and so claim 2 should be allowable. However, as explained above, Emanuel in combination with Kawano teaches the elements of claim 1. The rejection of claim 2 under 35 U.S.C. §103 is sustained. 
Applicant's arguments, see page 12, filed 03/08/2022, regarding the rejection of claims 6 and 11 under 35 U.S.C. §103 in view of Emanuel, Kawano, and Evans, have been fully considered but they are not persuasive. Applicant argues that Evans does not teach the elements of claim 1, and therefore does not cure any deficiencies in Emanuel in combination with Kawano. However, Emanuel in combination with Kawano teaches the elements of claim 1. The rejection of claims 6 and 11 under 35 U.S.C. §103 is sustained. 

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “an imaging device” in claim 1, “a drive mechanism” in claim 10, and “an imaging device” in claim 10.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-5, and 7-10 are rejected under 35 U.S.C. 103 as being unpatentable over Emanuel et al. US 20110121068 A1 (“Emanuel”) in view of Kawano US 20140058556 A1 (“Kawano”).
	Regarding Claim 1. Emanuel teaches a method for automatically moving a vessel along a desired path, the method comprising: 
	providing an irregular pattern of indicia remote from the vessel (a plurality of unique position markers arranged in at predetermined positional locations within the coordinate space such that at least one position marker is within view of the object, wherein each position marker comprises a substantially planar material imprinted with an asymmetric pattern which encodes the identity and angular orientation of the position marker [paragraph 43]. The object is stated to be a robot [paragraph 5]); 
	imaging the indicia by an imaging device carried by the vessel (an image acquisition system comprising a camera mounted on the object is used to acquire images of the at least one marker [Claim 1]);
	building a map of the pattern formed by the indicia by comparing the position and layout of the indicia as detected in successive frames imaged by the imaging device and thereby estimating the location and orientation of the vessel with respect to the indicia; (a system of determining a coordinate position and rotational orientation of an object [Claim 1], wherein the object is stated to be a robot [paragraph 5]. This includes processing the image to determine the identity, the coordinate position relative to the object, and the rotational orientation relative to the object of each marker within view; determining and selecting the position marker nearest to the center of the image; determining an approximate position of the object by retrieving the actual coordinates and rotational orientation of the selected position marker from said look-up-table; and using the selected position marker, calculating the coordinate position and the rotational orientation of the object and storing the position and the rotational orientation information in a memory [Claim 1]. It is common in the art for robots to use systems involving fixtures to navigate along predetermined paths, but the system that Emanuel designed is meant to be more flexible [paragraph 5]. This can be applied to map the location of marked objects as well [paragraph 23], so that this system can be used to form a map of locations like archeological sites, excavations, outdoor storage areas, and mines. This means that the robot can navigate entirely in dependence on the marker system).
	Emanuel does not teach:
	the indicia not bearing any identifying marks;
	driving the vessel in dependence on the estimated location and orientation in order to cause the vessel to move along the path.
	However, Kawano teaches:
	the indicia not bearing any identifying marks (the active markers may, based on the signal communicated by the active markers, identify itself uniquely to the mobile drive unit [paragraph 31]. In the alternative, the active marker may have a bar code or other physical label that differentiates the active marker from other active markers within the workspace, but this is expressly stated to be in the alternative, meaning that active markers that communicate their identity to the mobile drive unit can be arranged in at least one embodiment where they do not bear any identifying marks);
	driving the vessel in dependence on the estimated location and orientation in order to cause the vessel to move along the path (A system of controlling a mobile drive unit with active markers, comprising: a plurality of active markers in a two-dimensional pattern, a mobile drive unit that can: receive, at a first location, a signal emitted by the marker at the first location, the signal containing an instruction to move to a second location; and moving to the second location according to the instructions [Claim 1]. FIG. 5 shows how the robot’s location is determined based on an active marker signal at 406, and eventually moves to a second location based on instructions received from the active marker at 412).
	It would have been obvious to one of ordinary skill in the art at the time of invention to modify the method of Emanuel with the indicia not bearing any identifying marks; driving the vessel in dependence on the estimated location and orientation in order to cause the vessel to move along the path as taught by Kawano so as to allow a robot to follow the markers as it drives, which is implied by Emanuel but not expressly taught, and to allow the system to work with markers with no physically different identifying marks, so that the system can work with active markers that are mass-produced instead of needing to be customized.
	Regarding Claim 3. Emanuel in combination with Kawano teaches a method as claimed in claim 1.
	Emanuel also teaches:
	wherein the indicia are located above the vessel (FIG. 1 shows the markers positioned on the ceiling, high above the vehicle or vehicles).
	Regarding Claim 4. Emanuel in combination with Kawano teaches a method as claimed in claim 1.
	Emanuel also teaches:
	Emanuel also teaches:
	wherein the step of estimating the location of the vessel comprises: 
	receiving by means of the imaging device carried by the vessel a series of images of the environment captured by that imaging device; 
	detecting in the images captured by that imaging device the representation of each of a plurality of indicia located in the environment; and 
	forming the said estimate of the position of the vessel by comparing the locations of representations of the indicia in images captured at different times (The position and rotational orientation are determined by acquiring images of position markers which are placed at known locations in or near the coordinate space [paragraph 41]. Subsequent image analysis is performed by commercially available machine vision equipment consisting of one or more cameras and image processing system(s). The position and rotational orientation of one or more markers relative to a camera's view are determined by the machine vision equipment; the position and rotational orientation in "real" space are then computed from machine vision data using a series of programmed instructions which translate the relative positional and rotational orientation data to coordinates. The position and rotational orientation determination system is active at all times when the vehicle is within the designated area beneath position reference. Camera images may be captured continuously, or on command).
	Regarding Claim 5. Emanuel in combination with Kawano teaches a method as claimed in claim 1.
	Emanuel also teaches:
	wherein the step of estimating the orientation of the vessel comprises: receiving by means of the imaging device carried by the vessel a series of images of the environment captured by that imaging device; detecting in the images captured by that imaging device the representation of each of a plurality of indicia located in the environment; and forming the said estimate of the orientation of the vessel by comparing the locations of representations of the indicia in images captured at different times (The position and rotational orientation are determined by acquiring images of position markers which are placed at known locations in or near the coordinate space [paragraph 41]. Subsequent image analysis is performed by commercially available machine vision equipment consisting of one or more cameras and image processing system(s). The position and rotational orientation of one or more markers relative to a camera's view are determined by the machine vision equipment; the position and rotational orientation in "real" space are then computed from machine vision data using a series of programmed instructions which translate the relative positional and rotational orientation data to coordinates. The position and rotational orientation determination system is active at all times when the vehicle is within the designated area beneath position reference. Camera images may be captured continuously, or on command).
	Regarding Claim 7. Emanuel in combination with Kawano teaches a method as claimed in claim 1.
	Emanuel also teaches:
	wherein the indicia are retroreflective (Emanuel references Evans et al. US 5051906 A (“Evans”), which utilizes overhead retroreflective ceiling markers and an optical sensing means to determine a vehicle's position and orientation, and applies it to robots by making its own markers strip-like retroreflective features [paragraph 14]).
	Regarding Claim 8. Emanuel in combination with Kawano teaches a method as claimed in claim 1.
	Emanuel also teaches:
	wherein the indicia are substantially identical (the markers commonly share uniform dimensions [paragraph 86]).
	Regarding Claim 9. Emanuel in combination with Kawano teaches a method as claimed in claim 1.
	Emanuel also teaches:
	wherein the indicia are located on a downwards-facing surface of the environment (FIG. 1 shows the markers positioned on the ceiling, high above the vehicle or vehicles, facing downward towards the surface of a workspace).
	Regarding Claim 10. Emanuel teaches an apparatus for automatically moving a vessel along a desired path, the apparatus comprising: 
	a drive mechanism for driving the vessel to move (paragraph 21 teaches a mobile object/robot that moves within a designated area); 
	an irregular pattern of indicia remote from the vessel (a plurality of unique position markers arranged in at predetermined positional locations within the coordinate space such that at least one position marker is within view of the object, wherein each position marker comprises a substantially planar material imprinted with an asymmetric pattern which encodes the identity and angular orientation of the position marker [paragraph 43]. The object is stated to be a robot [paragraph 5]); 
	an imaging device carried by the vessel; 
	one or more processors configured to: (i) receive images sensed by the imaging device (an image acquisition system comprising a camera mounted on the object is used to acquire images of the at least one marker [Claim 1]. The method then includes processing the image to determine the identity, coordinate position relative to the object, and the rotational orientation relative to the object of each position marker within view [Claim 1]) and build a map of the pattern formed by the indicia by comparing the position and layout of the indicia as detected in successive frames of the received images and thereby estimate the location and orientation of the vessel with respect to the indicia (a system of determining a coordinate position and rotational orientation of an object [Claim 1], wherein the object is stated to be a robot [paragraph 5]. This includes processing the image to determine the identity, the coordinate position relative to the object, and the rotational orientation relative to the object of each marker within view; determining and selecting the position marker nearest to the center of the image; determining an approximate position of the object by retrieving the actual coordinates and rotational orientation of the selected position marker from said look-up-table; and using the selected position marker, calculating the coordinate position and the rotational orientation of the object and storing the position and the rotational orientation information in a memory [Claim 1]. It is common in the art for robots to use systems involving fixtures to navigate along predetermined paths, but the system that Emanuel designed is meant to be more flexible [paragraph 5]. This can be applied to map the location of marked objects as well [paragraph 23], so that this system can be used to form a map of locations like archeological sites, excavations, outdoor storage areas, and mines. This means that the robot can navigate entirely in dependence on the marker system).
	Emanuel does not expressly teach:
	the indicia not bearing any identifying marks;
	cause the drive mechanism to drive the vessel in dependence on the estimated location and orientation so as to cause the vessel to move along the path.
	However, Kawano teaches:
	the indicia not bearing any identifying marks (the active markers may, based on the signal communicated by the active markers, identify itself uniquely to the mobile drive unit [paragraph 31]. In the alternative, the active marker may have a bar code or other physical label that differentiates the active marker from other active markers within the workspace, but this is expressly stated to be in the alternative, meaning that active markers that communicate their identity to the mobile drive unit can be arranged in at least one embodiment where they do not bear any identifying marks);
	cause the drive mechanism to drive the vessel in dependence on the estimated location and orientation so as to cause the vessel to move along the path (A system of controlling a mobile drive unit with active markers, comprising: a plurality of active markers in a two-dimensional pattern, a mobile drive unit that can: receive, at a first location, a signal emitted by the marker at the first location, the signal containing an instruction to move to a second location; and moving to the second location according to the instructions [Claim 1]. FIG. 5 shows how the robot’s location is determined based on an active marker signal at 406, and eventually moves to a second location based on instructions received from the active marker at 412).
	It would have been obvious to one of ordinary skill in the art at the time of invention to modify the method of Emanuel with the indicia not bearing any identifying marks; cause the drive mechanism to drive the vessel in dependence on the estimated location and orientation so as to cause the vessel to move along the path as taught by Kawano so as to allow a robot to follow the markers as it drives, which is implied by Emanuel but not expressly taught, and to allow the system to work with markers with no physically different identifying marks, so that the system can work with active markers that are mass-produced instead of needing to be customized.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Emanuel et al. US 20110121068 A1 (“Emanuel”) and Kawano US 20140058556 A1 (“Kawano”) as applied to claim 1 above, and further in view of Gurosik US 20060034651 A1 (“Gurosik”).
	Regarding Claim 2. Emanuel in combination with Kawano teaches a method as claimed in claim 1.
	Emanuel does not teach:
	the method comprises moving the vessel in dependence on the estimated location.
	However, Kawano teaches:
	the method comprises moving the vessel in dependence on the estimated location (A system of controlling a mobile drive unit with active markers, comprising: a plurality of active markers in a two-dimensional pattern, a mobile drive unit that can receive, at a first location, a signal emitted by the marker at the first location, the signal containing an instruction to move to a second location; and moving to the second location according to the instructions [Claim 1]. FIG. 5 shows how the robot’s location is determined based on an active marker signal at 406, and eventually moves to a second location based on instructions received from the active marker at 412).
	It would have been obvious to one of ordinary skill in the art at the time of invention to modify the method of Emanuel with the method comprises moving the vessel in dependence on the estimated location as taught by Kawano so as to allow a robot to follow the markers as it drives, which is implied by Emanuel but not expressly taught.
	Emanuel also does not teach:
	wherein the vessel comprises a first coupling capable of mating with a second coupling by engaging with the second coupling along a mating direction and with the first and second couplings mutually orientated in a mating configuration, and the method comprises moving the vessel so as to cause the first coupling to approach the second coupling along the mating direction and orientating the vessel in dependence on the estimated orientation so as to cause the first coupling to mate with the second coupling.
	However, Gurosik teaches:
	wherein the vessel comprises a first coupling capable of mating with a second coupling by engaging with the second coupling along a mating direction and with the first and second couplings mutually orientated in a mating configuration, and the method comprises moving the vessel so as to cause the first coupling to approach the second coupling along the mating direction and orientating the vessel in dependence on the estimated orientation so as to cause the first coupling to mate with the second coupling (”A coupling apparatus, comprising a first coupling element having a first end and a second end, including: (i) a mating surface positioned between the first coupling element first end and the first coupling element second end; (ii) a wedging surface positioned on the first end of the first coupling element; (iii) an engagement surface positioned on the second end of the first coupling element; and (iv) at least one alignment orifice; and a second coupling element having a first end and a second end adapted to releasably attach to the first coupling element [Claim 1].” To operate this invention, as shown in FIGS. 6 and 7, the first coupling element is placed or positioned immediately adjacent to the second coupling element and [paragraph 36]. As the first coupling element is moved toward the second coupling element, the alignment members begin to move through the alignment orifices and, due to the angular positioning of the alignment members, the first coupling element first end begins to move towards the second coupling element first end. This invention is intended to be used for attaching a heavy object or machinery to a locomotive force, such as a vehicle [paragraph 7]. FIG. 7 shows how the first coupling element engages with the second coupling element to couple a vehicle to a piece of equipment, wherein the vehicle provides locomotive force and the piece of equipment requires transport [paragraph 40]).
	It would have been obvious to one of ordinary skill in the art at the time of invention to modify the method of Emanuel with wherein the vessel comprises a first coupling capable of mating with a second coupling by engaging with the second coupling along a mating direction and with the first and second couplings mutually orientated in a mating configuration, and the method comprises moving the vessel so as to cause the first coupling to approach the second coupling along the mating direction and orientating the vessel in dependence on the estimated orientation so as to cause the first coupling to mate with the second coupling as taught by Gurosik so that the vessel can connect to a load vehicle and pull it towards a destination.

Claims 6 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Emanuel et al. US 20110121068 A1 (“Emanuel”) and Kawano US 20140058556 A1 (“Kawano”) as applied to claims 4 and 5 above, and further in view of Evans et al. US 5051906 A (“Evans”).
	Regarding Claim 6. Emanuel in combination with Kawano teaches a method as claimed in claim 5.
	Emanuel does not expressly teach:
	comprising detecting the representation of each of the indicia in the series of images as a relatively high brightness region of the image.
	However, Emanuel incorporates Evans by reference, and Evans teaches:
	comprising detecting the representation of each of the indicia in the series of images as a relatively high brightness region of the image (A method of mobile robot navigation employing retroreflective ceiling features. To reduce the overall processing time, when searching for and identifying the edges of the retroreflective ceiling feature it is important to examine as few pixels as possible. This search operation uses an image threshold or a camera aperture setting which causes the retroreflective ceiling feature to appear as a bright line embedded within a dark background. A binary threshold technique may then be utilized to identify bright, illuminated pixels from dark pixels [Column 4, lines 58-65]).
	It would have been obvious to one of ordinary skill in the art at the time of invention to modify the method of Emanuel with comprising detecting the representation of each of the indicia in the series of images as a relatively high brightness region of the image as taught by Evans so as to reduce the overall processing time of searching for markers.
	Regarding Claim 11. Emanuel in combination with Kawano teaches a method as claimed in claim 4.
	Emanuel does not expressly teach:
	comprising detecting the representation of each of the indicia in the series of images as a relatively high brightness region of the image.
	However, Emanuel incorporates Evans by reference, and Evans teaches:
	comprising detecting the representation of each of the indicia in the series of images as a relatively high brightness region of the image (A method of mobile robot navigation employing retroreflective ceiling features. To reduce the overall processing time, when searching for and identifying the edges of the retroreflective ceiling feature it is important to examine as few pixels as possible. This search operation uses an image threshold or a camera aperture setting which causes the retroreflective ceiling feature to appear as a bright line embedded within a dark background. A binary threshold technique may then be utilized to identify bright, illuminated pixels from dark pixels [Column 4, lines 58-65]).
	It would have been obvious to one of ordinary skill in the art at the time of invention to modify the method of Emanuel with comprising detecting the representation of each of the indicia in the series of images as a relatively high brightness region of the image as taught by Evans so as to reduce the overall processing time of searching for markers.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AARON G CAIN whose telephone number is (571)272-7009. The examiner can normally be reached Monday: 7:30am - 4:30pm EST to Friday 7:30pm - 4:30am.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Khoi Tran can be reached on (517)272-6919. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.G.C./Examiner, Art Unit 3664                                                                                                                                                                                                        /KHOI H TRAN/Supervisory Patent Examiner, Art Unit 3664